Title: From John Quincy Adams to Abigail Smith Adams, 20 May 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				88.
					My dear Mother.
					Ealing 20. May 1816.
				
				Mr: William Cranck Bond, a relation of ours, with whom you are no doubt acquainted has been some months in this Country; and is now upon his return to America—I shall endeavour to send you by him the last number of the Edinburgh Review; and the Newspaper now enclosed will give you a copious account of the Nuptial Drawing Room, which was almost as crowded as the Lord Mayor’s Easter Monday Ball—My wife has given you her account of both; but as for me; after informing you that I was there, I have scarcely any thing more to say—Dr Rush remarks in his last work, that a rapid succession of a multitude of different objects passing before the mind, constantly exciting and diverting its attention has  a tendency to produce madness—I never felt the force of that observation so much as at this drawing room; where we stood four hours seeing all the great and noble of this Land, pass in succession before the Queen—I presented to Her Majesty, Mr Smith the Secretary of Legation, and Mr Charles King. I had two days before presented them to the Prince Regent at his Levee—The important article of the Ladies dresses, is very fully discussed in the Newspaper.We have no Letters from Quincy later than yours of 13. April—General Brooks it seems is to be Governor of Massachusetts—Mr Erving however, who has arrived in France writes me, that in Boston the Trinitarians are increasing, and the federalists diminishing, and putting water into their wine. Their liquor will require much more diluting yet.—I have nothing to say against General Brookes—much against those whose Candidate he is—By the returns that we have seen his majority will be meagre enough, and too consumptive to be lived.We are like to have war again with Algiers—I thought as much when the Peace was made. I hope at least that we shall not return to tribute paying, and that the next Peace we conclude, will be without any more gratuitous restitutions.Ever faithfully yours
				
					A.
				
				
			